ADKINS, Justice.
Respondent, the Reverend Virgil Roach, sued petitioner, North Miami General Hospital, Inc., and William Clifford, M, D., for alleged negligence arising out of an operation, and subsequently with court permission amended his complaint to add the insurers of defendant Hospital and Dr. Clifford. By petition for writ of common law certiorari, the District Court of Appeal, Third District, was asked to determine whether the trial court erred in permitting joinder of the insurance carrier; the District Court declined to take jurisdiction. *174We assumed jurisdiction by writ of cer-tiorari to examine purported conflicts between the decision of the District Court and prior appellate cases.
After examination of this case, we find no conflict. Shingleton v. Bussey, 223 So.2d 713 (Fla.1969); Beta Eta House Corporation, Inc. v. Gregory, 237 So.2d 163 (Fla.1970). The writ of certiorari heretofore issued is discharged.
ERVIN, C. J., and DREW and BOYD, JJ., concur.
THORNAL, J., agrees to discharge of writ.